ACCEPTED
                                                                                      03-15-00345-CV
                                                                                              7449090
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                               10/20/2015 10:39:48 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                      NO. 03-15-00345-CV
_____________________________________________________________
                                                       FILED IN
                                                 3rd COURT OF APPEALS
                  IN THE COURT OF APPEALS            AUSTIN, TEXAS
              FOR THE THIRD DISTRICT OF TEXAS 10/20/2015 10:39:48 AM
                          AT AUSTIN                JEFFREY D. KYLE
                                                        Clerk
_____________________________________________________________

ESTHER SEOANES, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF JAMES WILLIFORD, AND MIRIAM STEWART, APPELLANTS
                             V.
                  CITY OF AUSTIN, APPELLEE
_____________________________________________________________

  APPELLANTS’ UNOPPOSED MOTION TO DISMISS APPEAL
_____________________________________________________________

                 On appeal from the Probate Court No. 1
                         Travis County, Texas
 __________________________________________________________

                                    MICHAEL SINGLEY
                                    Texas Bar No. 00794642
                                    THE SINGLEY LAW FIRM, PLLC
                                    4131 Spicewood Springs Rd., Ste. O-3
                                    Austin, Texas 78759
                                    (512) 334-4302
                                    (512) 727-3365 fax
                                    Email: Mike@singleylawfirm.com

                                    AND

                                    JEFF EDWARDS
                                    Texas Bar No. 24014406
                                    EDWARDS LAW
                                    1101 E. 11th St.
                                    Austin, Texas 78702
                                    Tel. 512-623-7727
                                    Fax. 512-623-7729
                                    Email: Jeff@edwards-law.com

                             ATTORNEYS FOR APPELLANTS
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

        Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), Appellants Esther

Seoanes, individually and as representative of the Estate of James Williford, Deceased,

and Miriam Stewart, respectfully move the Court to dismiss this appeal:

   1.      After further consideration, Appellants no longer wish to pursue this appeal.

   2.      Counsel for Appellee is not opposed to this motion.

   Accordingly, Appellants respectfully request that the Court dismiss this appeal.




                                             Respectfully submitted,

                                             THE SINGLEY LAW FIRM, PLLC

                                             By:    /s/ Michael Singley
                                                    MICHAEL SINGLEY
                                                    Texas Bar No. 00794642

                                             4131 Spicewood Springs Rd., Ste. O-3
                                             Austin, Texas 78759
                                             (512) 334-4302
                                             (512) 727-3365 fax
                                             Email: Mike@singleylawfirm.com

                                             AND

                                             By:    /s/ Jeff Edwards
                                                    JEFF EDWARDS
                                                    Texas Bar No. 24014406

                                             EDWARDS LAW
                                             Haehnel Building
                                             1101 E. 11th St.
                                             Austin, Texas 78702
                                             Tel. 512-623-7727
                                             Fax. 512-623-7729
                                             Email: Jeff@edwards-law.com

                                             ATTORNEYS FOR APPELLANTS
                         CERTIFICATE OF CONFERENCE

      I certify that I conferred with Ms. Chris Edwards, counsel for Appellee, on
October 19, 2015, via electronic mail and she is not opposed to this motion.

                                                    /s/ Michael Singley
                                                    Michael Singley



                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this Unopposed Motion to Dismiss
was served on Appellee’s counsel of record via electronic mail and via e-file service on
this the 20th day of October, 2015, as follows:


Chris Edwards
City of Austin Law Department
301 W. 2nd Street, P.O. Box 1088
Austin, Texas 78767-1088
Chris.Edwards@austintexas.gov
COUNSEL FOR DEFENDANT CITY OF AUSTIN

                                                    /s/ Michael Singley
                                                    Michael Singley